              IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF FLORIDA
                              PANAMA CITY DIVISION

RICHARD LEO BARNER, III,

                  Plaintiff,

v.                                                     Case No. 5:16cv319-MW/GRJ

DAVID SASSER, et al.,

            Defendants.
___________________________/

                               ORDER ACCEPTING AND ADOPTING
                                REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 72. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion.

Defendants David Sasser’s, Kimberly Smith’s, Lorraine Cabrillas’ and Olga Santiago’s, Motion

to Dismiss Plaintiff’s Third Amended Complaint in Part, ECF No. 59, is GRANTED. Plaintiff’s

claims against Defendants Sasser, Smith, Cabrillas, and Santgiago in their official capacities, are

DISMISSED, and Plaintiff’s claim for injunctive relief is DISMISSED as moot. This cause is

remanded to the Magistrate Judge for further proceedings.

           SO ORDERED on November 8, 2018.

                                               s/Mark E. Walker             ____
                                               United States District Judge
